DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification should not include British spellings, e.g. “artefact” and “realisation”. Note similar spellings in the Title of the Invention.   
Appropriate correction is required.
Claim Objections
Claims 1-15 are objected to because they include British spellings, e.g. “artefact” and “realisation” should be changed to “artifact” and “realization”. 

Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “weaving” and “interwoven” is unclear since the fabric is disclosed as being knitting process rather that a weaving process. The terms should be replaced with “knitting” and “knitted”.  In claim 1, the recitation “animal and/or plant and/or synthetic and/or artificial”  
Regarding claims 2 and 3, the recitation “the percentage of second heat-shrinking yarn 
Regarding claim 13, the recitation “a sofa, a jacket, a piece of clothing, footwear” is unclear.  Is the artifact formed of all of these elements? Presumably this recitation should be written in the alternative.

 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11-14 insofar as definite are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Donaghy et al. (US 5,855,124), henceforth known as Donaghy.
	Donaghy teaches the method of manufacturing an artefact (10) at least partially knitted  including the steps of. - weaving at least one multilayer fabric sheet (warp knitted fabric formed of three yarn layers (20, 22, 24) comprising at least a first layer made with a first yarn (24) and at weaving operation, - shaping (via molding column 7, paragraph 1) the at least one multilayer fabric sheet according to a predefined shape, - stabilizing dimensionally the multilayer fabric sheet by subjecting the multilayer sheet to a heat treatment to obtain a predefined shrinkage of the second heat-shrinking yarn  and a dimensional stabilization of said sheet (column 7, lines 24-35), the second yarn forming a bearing structure of the multi-layer sheet, - assembling the multilayer sheet, already dimensionally stabilized, to form the artefact, by stitching and/or gluing the edges of the dimensionally stabilized sheet (column 3, line 17, “sewing”).  Regarding claim 11, the step of weaving the multilayer sheet of fabric comprises weaving of a third layer made of a third knitting yarn (20) of animal and/or plant and/or synthetic and/or artificial origin, wherein the second layer with the second heat-shrinking yarn (22) is placed between said first (24) and third (20) layers and is interwoven with said first and third layers in respective knitting stitches. Regarding claim 12, artefact (4) at least partially knitted made according to  claim 1. Regarding claim 13 the said artefact (4) comprises a sofa, a jacket, a piece of clothing, footwear.  Regarding claim 14, the artefact is a bag (formed around a user’s body as seen in figure 1).  Regarding claim 15, the bag being folded and sewn and/or glued to form said closed body.   




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 4 insofar as definite are rejected under 35 U.S.C. 103 as being unpatentable over Donaghy in view of Gebauer et al. (US 5,158,821) henceforth known as Gebauer.
 	Donaghy teaches the invention substantially as claimed as indicated above in the rejection to claim 1. However, Donaghy does not specifically teach the second heat-shrinking yarn in the multilayer sheet is between 40% and 66% or more specifically 55%. Gebauer teaches a layered knitted fabric including a heat shrinking yarn being between 40% and 60%. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose Donaghy ‘s heat shrinking yarn of between 40% and 66%, 55% or less than 2/3 by weight as similarly shown by Gebauer for the purpose of optimizing the shrinking, rigidity and stability of the knitting article.
 




Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw